Citation Nr: 0612429	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
brain tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
April 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Des Moines, 
that reopened the claim for service connection for a brain 
tumor and subsequently denied that claim on its merits.  The 
veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in October 2005.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

1. An RO rating decision was issued in April 1997 that found 
service connection for a brain tumor was not warranted 
because the evidence of record failed to show a causal 
relationship between the tumor and the veteran's exposure to 
toxins in service.  The veteran did not appeal this decision 
within one year of being notified.

2. The evidence received since the April 1997 rating decision 
is so significant that it must be considered to fairly decide 
the merits of the claim for service connection for a brain 
tumor.

3.  Resolving the benefit of the doubt in favor the veteran, 
the evidence shows that the veteran's brain tumor 
(oligodendroglioma of the left temporal lobe) was likely 
caused by his exposure to vinyl chloride during his active 
military service.




CONCLUSIONS OF LAW

1.  The April 1997 rating action denying service connection 
for a brain tumor is final.  38 U.S.C.A. § 7105 (West 1991 & 
West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a brain 
tumor. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  Entitlement to service connection for an 
oligodendroglioma of the left temporal lobe is warranted. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
tumor of the brain becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally-decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim was filed prior to 
that date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

While the RO reopened the veteran's claim for service 
connection for a brain tumor and considered the claim on a de 
novo basis, the Board is not bound by that determination and 
is, in fact, required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 
No. 95-7058 (Fed. Cir. May 6, 1996).  In this regard, using 
the guidelines noted above, the Board finds that new and 
material evidence has been presented.  Hence, the claim 
concerning service connection for a brain tumor is reopened.

Service connection for a brain tumor was originally denied in 
April 1997.  In that decision, the RO observed that there was 
no evidence showing that the veteran's brain tumor was 
diagnosed in service or within one year of his service 
discharge.  The RO acknowledged the veteran's assertion that 
his tumor was caused by his exposure to contaminated water 
while he was stationed at Wurtsmith Air Force Base (AFB), and 
that there was evidence documenting the existence of 
groundwater contamination at that facility.  However, the RO 
concluded that the veteran had not submitted any competent 
evidence that related his brain tumor to his active service 
including exposure to contaminated drinking water.  The 
evidence considered at that time consisted of service medical 
records, reports from D.H. Dudley, M.D., and J.E. Hammrick, 
M.D., a fact sheet from the Michigan Department of Natural 
Resources, and a March 1997 VA examination report.  The 
veteran did not perfect an appeal.  The April 1997 rating 
decision therefore became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The evidence received by VA after the April 1997 decision 
includes a statement from R.J. Hohl, M.D..  Dated in July 
2001, Dr. Hohl reported that he had been the oncologist 
managing the veteran since 1998.  He said the veteran 
suffered from a low grade oligodendroglioma, which was a 
tumor involving his central nervous system.  He stated that 
the veteran provided a history of excessive exposure to vinyl 
chloride and trichloral ethylene during his active service.  
He referenced a report pertaining to a United States Air 
Force Installation Restoration Program.  He also cited two 
medical treatises that addressed the relationship between 
intercranial gliomas like the one experienced by the veteran 
and exposure to carcinogens such as vinyl chloride.  In this 
regard, Dr. Hohl rendered the opinion that the veteran's 
exposure to there aforementioned carcinogens during his 
active duty "substantially contributed to and likely caused 
him to develop his low grade glioma."

The July 2001 statement from Dr. Hohl clearly draws an 
etiological link between the veteran's brain tumor and his 
exposure to chemicals during his active service.  This 
evidence is not cumulative or redundant of the evidence 
previously of record.  This evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The July 2001 statement is therefore new and 
material; consequently, the claim for service connection for 
a brain tumor is reopened.

Having reopened the claim, the Board must now consider 
whether service connection for a brain tumor is warranted.  
The evidence clearly establishes that the veteran was 
diagnosed as having an oligodendroglioma of the left temporal 
lobe in 1991.  There is also evidence showing a causal 
relationship between the type of brain tumor experienced by 
the veteran and his exposure to chemicals (vinyl chloride) in 
service.  The July 2001 statement from Dr. Hohl is conclusive 
on this point.  At noted above, Dr. Hohl stated veteran's 
exposure to carcinogens such as vinyl chloride during his 
active duty "substantially contributed to and likely caused 
him to develop his low grade glioma."  

The reports of VA examinations conducted in May and July 2000 
do not disprove this conclusion.  Indeed, although it could 
"never be proven one way or the other," the July 2000 
report indicated that it was "at least possible the veteran 
did receive exposure to carcinogenic material leading to his 
oligodendroglioma."  Similarly, in the May 2000 report, the 
same examiner stated that it was "conceivable" the 
veteran's exposure to chemicals (vinyl chloride) caused his 
brain tumor but that it could not be proven since the origin 
of the tumor was unknown and the degree of exposure was also 
unknown.

The Board acknowledges that treatment notes from the 
veteran's treating physician at the Mayo Clinic (Dr. 
Hammrick) are disfavorable to the claim.  In a treatment note 
dated in May 1997, Dr. Hammrick indicated that she did not 
think that the small amount of vinyl chloride that the 
veteran was exposed to in service caused his brain tumor.  
She said the exposure had to be significant and prolonged, 
which the veteran did not have.  She added in December 1997 
that she did not believe there was a correlation between the 
tumor and the veteran's in-service exposure to vinyl 
chloride.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, both Drs. Hohl and Hammrick have personal knowledge of 
the veteran's tumor because each treated him at different 
times.  The physicians also based their opinions on research 
and their expertise in the area of oncology.  Further, they 
provided ample rationale for their divergent conclusions.  
The opinions rendered by Drs. Hohl and Hammrick are 
essentially of equal probative value.  The VA examination 
reports, which suggest there is at least "conceivable" that 
the veteran's brain tumor was caused by his in-service 
exposure to chemicals including vinyl chloride, are at least 
in equipoise.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is afforded 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
Board therefore finds that the evidence supports the finding 
that there is an etiological relationship between the 
development of brain tumor such as oligodendroglioma of the 
left temporal lobe and exposure to chemicals, to include 
vinyl chloride.

A review of the veteran's appeal does end here, however.  The 
Board must next consider whether the veteran's exposure to 
vinyl chloride or other chemicals was high enough to have 
caused the brain tumor.  The May and July 2000 VA examination 
reports both indicated that the causal relationship between 
the veteran's tumor and his in-service exposure to vinyl 
chloride was dependent on his level of exposure.  

In this regard, the evidence is far from being conclusive.  
Service personnel records show that the veteran was stationed 
a Wurtsmith AFB from 1977 to April 1982.  During that time, 
there is little question as to whether the veteran was 
exposed to vinyl chloride in service.  The November 1990 Fact 
Sheet from the Michigan Department of Natural Resources 
indicated that there were at that time four major plumes of 
contamination emanating from Wurtsmith AFB, and that at least 
one of the plumes involved vinyl chloride.  

The contamination at Wurtsmith AFB is also documented in a 
March 1997 Remedial Action Plan (Action Plan) that was 
prepared for Wurtsmith AFB.  The Plan provides a detailed 
history of the contamination that occurred at Wurtsmith, 
which consisted primarily of three landfills that were used 
for storing fuels, oils, solvents, lubricants, thinners, and 
other waste products consistent with base operations.  The 
landfills were utilized from 1960 until 1979.  Actions to 
clean-up up the facility began shortly thereafter.  In 
considering the human health risk, the Action Plan indicated 
that testing samples taken in 1996 showed no chemicals of 
potential concern (including vinyl chloride), and that, 
because there were no chemicals of potential concern, non-
cancer hazards and theoretical excess lifetime cancer risks 
were negligible.  However, using a worst-case or average-case 
scenario, it was noted that the estimated potential non-
carcinogenic hazards and theoretical excess lifetime cancer 
risks to a resident adult "would exceed MDEQ criteria" due 
to the presence of vinyl chloride in the groundwater.  This 
report seems to suggest that the hazard potential was 
relatively low.  However, the Board is conscious of the fact 
that this determination was made in 1997, which was 15 years 
after the veteran left Wurtsmith and 17 years after clean up 
operations were started.

The elapsed time between the veteran's stationing at 
Wurtsmith and the testing performed at that facility is 
addressed in a March 2001 Department of Health and Human 
Services (DHHS) Memorandum.  This memorandum was prepared in 
order to address the concerns of a former Wurtsmith AFB 
employee who had been assigned to the base between 1978 and 
1982 and diagnosed as having a brain tumor in 1991.  In this 
regard, DHHS indicated that water samples taken in the late 
1970s and early 1980s were not analyzed for vinyl chloride.  
DHHS was therefore unable to determine whether the employee 
was actually exposed to vinyl chloride.  It was noted, 
however, that samples taken between 1983 and 1997 were 
positive for vinyl chloride.  As concentration of vinyl 
chloride from those samples was assessed as being too low to 
pose a health hazard to people exposed to on-base drinking 
water wells, DHHS indicated that it would not be expected 
that the employee's pre-1982 exposure to vinyl chloride would 
have been harmful.  However, it was also noted that it was 
possible that the employee was exposed to high concentrations 
of vinyl chloride because the testing had been performed 
after groundwater treatment efforts had been initiated and 
the contaminated wells had been taken offline.  DHHS 
therefore observed that it was possible that the employee 
consumed more harmful contaminated water than the 1983 
through 1997 data would reflect.

Careful consideration has been given the DHHS Memorandum, 
Remedial Action Plan, and other evidence that addressed the 
contamination that occurred at Wurtsmith AFB.  There is no 
definitive evidence addressing the level of vinyl chloride 
toxicity at Wurtsmith during the period of time (1977 to 
1982) when the veteran was stationed at that facility.  As 
discussed above, the Action Plan was focused on the present 
and future risk of exposure to those who lived in the area 
surrounding Wurtsmith.  The DHHS Memorandum clearly noted, 
however, that the use of the landfills had ceased many years 
prior to the testing and after clean up operations had been 
initiated.  There is simply no clear way to determine the 
level of exposure experienced by the veteran.  All the same, 
considering DHHS's finding that the levels of vinyl chloride 
toxicity could been much higher than when samples were taken 
in 1983, the Board concludes that the evidence is at least in 
equipoise, and that the veteran's exposure to vinyl chloride 
or other chemicals was high enough to have caused his brain 
tumor as indicated by Dr. Hohl.  

For the reasons set forth above, and resolving the benefit of 
the doubt in favor the veteran, the Board finds that service 
connection for a brain tumor (oligodendroglioma) is 
warranted.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
the VCAA have been satisfied with respect to the claim for 
service connection for a brain tumor, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating the claim.  This is so because the Board is 
taking action favorable to the veteran by granting service 
connection for a brain tumor, and thus represents a full 
grant of the issue on appeal.  A decision therefore poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App.  384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992). 


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for a brain tumor is granted.

Entitlement to service connection for an oligodendroglioma of 
the left temporal lobe is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


